UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 19, 2008(September 15, 2008) Date of report(Date of earliest event reported) COASTAL CAPITAL ACQUISITION CORP. (Exact name of registrant as specified in its charter) Georgia 000-29449 88-0428896 (State or other jurisdiction Commission File Number (I.R.S. Employer of incorporation or organization) Identification No.) 725 1st Avenue Columbus, Georgia 31901 (Address of principal executive offices) (Zip Code) (706) 987-8100 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17
